PER CURIAM:
Respondent, Robert S. Wolmer, is admitted to the practice of law in New York, New Jersey, and the District of Columbia. On December 5, 1996, the Appellate Division of the Supreme Court of the State of New York, First Judicial Department (“the New York court”), publicly censured respondent. This discipline resulted from a finding that respondent had submitted a falsified résumé to prospective employers.
Respondent did not report this discipline to Bar Counsel as required by D.C. Bar Rule XI, § 11(b). After learning of respondent’s discipline, Bar Counsel filed with this court a certified copy of the New York court’s disciplinary order. On April 28, 1998, this court referred the matter to the Board on Professional Responsibility (“the Board”).
The Board now recommends the imposition of identical reciprocal discipline. Bar Counsel has informed the court that he takes no exception to the Board’s report and recommendation. Respondent has not filed any opposition to the Board’s report and recommendation.
Given our limited scope of review and the presumption in favor of identical reciprocal discipline, we adopt the Board’s recommendation. See In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C.1992). Accordingly, it is
ORDERED that Robert S. Wolmer be, and he hereby is, publicly censured.